TO BE PUBLISHED

                                (Courf of 3,firttfurhy
                             2014-SC-000481-KB


KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                           IN SUPREME COURT



MICHAEL R. MCMAHON                                                RESPONDENT
KBA MEMBER NO. 46690


                            OPINION AND ORDER

      Respondent, Michael R. McMahon, was admitted to the practice of law in

the Commonwealth of Kentucky on September 15, 1967. Respondent's

Kentucky Bar Association ("KBA") Member Number is 46690 and address is

3300 Ten Broeck Way, Louisville, Kentucky 40241. On August 18, 2014, the

KBA Board of Governors ("Board") filed its Findings of Fact, Conclusions of

Law, and Recommendations in KBA File No. 22267. The Board found

Respondent guilty of committing two of the four disciplinary infractions and

recommended a 181-day suspension from the practice of law. Neither

McMahon nor Bar Counsel has filed a notice for this Court to review the

Board's decision as allowed under Supreme Court Rule ("SCR") 3.370(8).

Moreover, and for reasons set forth more fully herein, we decline the

opportunity to review the Board's decision per SCR 3.370(9) and hereby adopt

its recommended sanction.
      The facts underlying this disciplinary action concern Respondent's

representation of Renee Vidt and her three minor children. In August of 2010,

Respondent filed two separate lawsuits in an effort to recover damages for

injuries the Vidts sustained during an automobile accident. The first lawsuit,

styled Vidt, et al. v. Lyon, 10-CI-696, was filed in Nelson County against the

driver and owner of the vehicle that caused the accident. The second lawsuit,

styled Vidt, et al. v. USAA,   10-CI-730, was also filed in Nelson County and is

against Renee's insurance provider, USAA.

      After filing suit, Respondent failed to answer or respond to discovery

requests. Most of the requested information was easily obtainable. For

example, Respondent would not provide USAA with simple information such as

the Vidts' Personal Injury Protection claims. Accordingly, motions to compel

discovery were filed in both suits, but were later withdrawn. Notably the delays

in litigation were not solely due to Respondent's actions, or lack thereof. Renee

was partially to blame since she experienced several personal issues which

delayed the litigation in ,both lawsuits. For instance, Renee delivered twins in

May of 2011 and suffered from serious health issues post-delivery. Renee also

filed bankruptcy in 2012 which caused a brief stay in the proceedings.

       Progress in both lawsuits was further postponed when Respondent was

suspended from the practice of law in January of 2013. Respondent's

suspension was due to his failure to pay bar dues for the 2012-2013 fiscal

year. Subsequently, the Nelson County Circuit Court issued an order

pursuant to Kentucky Rules of Civil Procedure ("CR") 77.02 threatening to


                                            2
dismiss case number 10-CI-696 due to a lack of prosecution. In April of 2013,

Renee decided to retain S. Wade Yoeman of the law firm Caudill, Finn 86

Yoeman to represent her and her children.

      Yoeman quickly discovered that Respondent had loaned Renee money

during the course of his representation. For that reason, Yoeman filed a bar

complaint against Respondent in September of 2013. Respondent was served

with the bar complaint on October 7, 2013. A letter from the Inquiry

Commission requesting additional information accompanied the bar complaint.

Respondent did not provide a response to the request for information, nor did

he file an answer to the bar complaint. Respondent did, however, admit to

advancing money to Renee in the amount of $23,800.00.

       As a result, the Inquiry Commission issued a four-count Charge against

Respondent, which alleged that Respondent violated the following Rules of

Professional Conduct: Count I, SCR 3.130-1.1 (failure to provide competent

representation); Count II, SCR 3.130-1.3 (failure to provide diligent

representation); Count III, SCR 3.130-1.8(e) (providing financial assistance to a

client); and Count IV, SCR 3.130-8.1(b) (failing to respond to a lawful demand

for information from an admissions or disciplinary authority). Respondent

declined to answer the Charge, stating that he would "let the process proceed

without defending" himself due to health issues, including "primarily

depression."

      The Board deliberated and voted on Respondent's Charge on June 17,

2014. The Board unanimously agreed that Respondent was not guilty of Count


                                         3
I, SCR 3.130-1.1 and Count II, SCR 3.130-1.3, but found him guilty of Count

III, SCR 3.130-1.8(e) and Count IV, SCR 3.130-8.1(b). Ultimately, the Board

recommended Respondent be suspended from the practice of law for a period of

181 days to run concurrently with any other discipline imposed upon him. In

coming to this conclusion, the Board considered Respondent's disciplinary

history, which included two sanctions imposed by this Court. Respondent's

first disciplinary action arose in 1978, during which time Respondent loaned

his client money and also failed to timely file a lawsuit on that client's behalf.

See Kentucky Bar Ass'n v. McMahon, 575 S.W.2d 453, 454-55 (Ky. 1978). This

Court suspended Respondent from the practice of law for a period of one year.

Id. at 455. In 2011, Respondent was once again disciplined for loaning his

clients over $20,000. See Kentucky Bar Ass'n v. McMahon, 337 S.W.3d 631

(Ky. 2011). In that case, this Court suspended Respondent for 181 days,

probated for two years and subject to certain conditions.     Id. at 633.

      After reviewing the record, this Court believes there is sufficient evidence

to support the Board's findings that Respondent violated the Rules of

Professional Conduct. As to Count III, Respondent admitted to providing

financial assistance to Renee which is a direct violation of SCR 3.130-1.8(e). In

regards to Count IV, Respondent clearly violated SCR 3.130-8.1(b) by refusing

to respond to the Inquiry Commission's request for additional information. In

addition, we believe the Board's recommended sanction is consistent with

discipline this Court has imposed for similar misconduct.      See Curtis v.

Kentucky Bar Ass'n, 959 S.W.2d 94 (Ky. 1998). We further note that


                                          4
suspension is particularly appropriate in this disciplinary action considering

that Respondent was just recently punished for substantially similar

misconduct in 2011. See Kentucky Bar Ass'n v. McMahon, 337 S.W.3d 631 (Ky.

2011).

         For the aforementioned reasons, this Court adopts the Board's Findings

of Fact, Conclusions of Law, and Recommendations. Therefore, it is ORDERED

that:

   1. Michael R. McMahon, KBA Member No. 46690, is guilty of violating SCR

         3.130-8.1(b) and SCR 3.130-1.8(e).

   2. McMahon is hereby suspended from the practice of law in this

         Commonwealth for a period of 181 days, which shall run concurrently

         with any other suspension imposed upon him prior to this order's date of

         entry.

   3. Pursuant to SCR 3.450, McMahon is directed to pay all costs associated

         with this disciplinary proceeding, in the amount of $549.87 for which

         execution may issue from this Court upon finality of this Order.

         All sitting. All concur.

         ENTERED: April 2, 2015.



                                              EF JUSTICE




                                          5